                                         Case 2:20-cv-02186-CJC-KS Document 21 Filed 07/20/20 Page 1 of 2 Page ID #:126




                                           1 Dariush G. Adli, SBN 204959
                                           2 adli@adlilaw.com
                                             Ben Jakovljevic, SBN 301523
                                           3  ben.jakovljevic@adlilaw.com
                                           4 ADLI LAW GROUP, PC
                                             700 South Flower St., Suite 1220
                                           5 Los Angeles, California 90017
                                           6 Telephone: (213) 623-6546
                                           7 Attorneys for Defendant
                                           8 FRED W. PLOTKE
                                           9
                                          10                         UNITED STATES DISTRICT COURT
                                          11                        CENTRAL DISTRICT OF CALIFORNIA
ADLI LAW GROUP, P.C.




                                          12
                       www.adlilaw.com




                                          13
                        (213) 623-6546




                                          14   ANTHONY BOUYER, an individual,           Case No.: 2:20-cv-02186-CJC-KS
                                          15           Plaintiff,                       Honorable Cormac J. Carney
                                          16      v.
                                          17   FRED W. PLOTKE, an individual; and       NOTICE OF OPPOSITION TO
                                               Does 1-10,                               MOTION FOR DEFAULT
                                          18                                            JUDGMENT BY COURT AS TO
                                          19           Defendants.                      DEFENDANT FRED W. PLOTKE
                                          20
                                          21                                            Hearing Date: August 10, 2020
                                                                                        Time:         1:30 p.m.
                                          22                                            Courtroom: 7C
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               NOTICE OF OPPOSITION TO MOTION FOR DEFAULT JUDGMENT BY COURT AS TO DEFENDANT
2939.201                                                                       FRED W. PLOTKE
                                         Case 2:20-cv-02186-CJC-KS Document 21 Filed 07/20/20 Page 2 of 2 Page ID #:127




                                            1 TO THE HONORABLE COURT AND ALL PARTIES:

                                            2         PLEASE TAKE NOTICE that Defendant FRED W. PLOTKE (“Defendant”)
                                            3 submits the filed Motion to Set Aside Default (Dkt no. 17) as his Opposition to
                                            4 Plaintiff ANTHONY BOUYER’s (“Plaintiff”) Motion for Default Judgment by
                                            5 Court as to Defendant Fred W. Plotke.
                                            6
                                            7
                                            8                                   ADLI LAW GROUP, P.C.

                                            9
                                           10
                                                Dated: July 20, 2020                  /s/ Dariush G. Adli
                                           11                                         Dariush G. Adli, Esq.
ADLI LAW GROUP, P.C.




                                           12                                         Ben Jakovljevic, Esq.
                                                                                      Attorneys for Defendant
                       www.adlilaw.com




                                           13
                        (213) 623-6546




                                                                                      FRED W. PLOTKE
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28                                           1
                                                 NOTICE OF OPPOSITION TO MOTION FOR DEFAULT JUDGMENT BY COURT AS TO DEFENDANT
   2939.201                                                                      FRED W. PLOTKE
